FILED
                           NOT FOR PUBLICATION                                APR 24 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: FRUEHAUF TRAILER                          No. 13-55559
CORPORATION,
                                                 D.C. No. 2:11-cv-09218-DDP
              Debtor,

                                                 MEMORANDUM*
DANIEL W. HARROW, as Successor
Trustee of THE END OF THE ROAD
TRUST and AMERICAN TRAILER
INDUSTRIES, INC.,

              Plaintiffs - Appellees,

  v.

CHRISS W. STREET,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                        Argued and Submitted April 9, 2015
                               Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: BENAVIDES,** TASHIMA, and CLIFTON, Circuit Judges.

      Defendant Chriss Street appeals the decision of the district court affirming

the bankruptcy court’s denial of his motion for relief from judgment under Fed. R.

Civ. P. 60(b). We affirm the denial of the Rule 60(b) motion.

      We agree with the district court that the bankruptcy court did not abuse its

discretion in denying Street’s motion. There was no default judgment here, nor was

judgment entered against Street because his attorney failed to comply with rules or

respond to a court order. Judgment was entered after a full trial on the merits, at

which Street was present and in which he participated. That circumstance was

significantly different from the situations presented in the cases cited by Street,

notably Community Dental Services v. Tani, 282 F.3d 1164 (9th Cir. 2002), and

Lal v. California, 610 F.3d 518 (9th Cir. 2010). Counsel might not have performed

as Street might have preferred, but he did not abandon Street.

      Nor has Street demonstrated that a different result would have been achieved

except for counsel’s allegedly deficient performance. “Judgments are not often set

aside under Rule 60(b)(6).” Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d




       **
            The Honorable Fortunato P. Benavides, Senior Circuit Judge for the
U.S. Court of Appeals for the Fifth Circuit, sitting by designation.

                                           2
1097, 1103 (9th Cir. 2006). The bankruptcy court did not abuse its discretion by

determining that the judgment in this case should not be set aside.

      Because we affirm on the merits, we do not need to consider the alternative

grounds identified by the district court.

      AFFIRMED.




                                            3